Citation Nr: 0601623	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-05 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent, effective prior to July 19, 1999, for anxiety 
reaction.

2.  Entitlement to an increased rating in excess of 50 
percent, effective as of July 19, 1999, for anxiety reaction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel


INTRODUCTION

The veteran's DD-214 shows he had active military service 
from August 1943 to November 1944.

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 and December 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Philadelphia, Pennsylvania.  At present, after 
remand for additional development in July 2003, the 
appellant's case is once again before the Board for appellate 
adjudication.  

The Board notes that the case was remanded in July 2003 on 
the grounds that the veteran had raised claims contending 
that there was clear and unmistakable error (CUE) in RO 
rating actions dated in November 1944 and February 1948, 
which evaluated the appellant's disability at 30 percent and 
reduced it to 10 percent, respectively.  The veteran's 
contended that the November 1944 evaluation was contrary to 
the factual record and thereby clearly and unmistakably 
erroneous. Similarly, the appellant's representative argued 
that the February 1948 rating action, which reduced the 
appellant's evaluation also was contrary to the factual 
record and thus clearly and unmistakably erroneous. CUE was 
also alleged in a rating decision of April 1979 that 
increased the disability rating to 30 percent.  In this 
respect, in a February 2005 rating decision, the RO 
determined that CUE was not committed in the November 1944 
rating decision assigning a 30 percent rating for anxiety, 
which was subsequently reduced to 10 percent; and that CUE 
was not committed in the April 1979 rating decision 
increasing again to a 30 percent the service-connected 
disability.  However, as the veteran has not initiated the 
appellate process with respect to the above issues, the Board 
finds that the issues have not been perfected for appellate 
adjudication, and thus, the Board will only address the 
issues that have been set forth in the title page of this 
decision.  See 38 C.F.R. §§ 20.200-20.202 (2005).

The Board notes that the veteran presented testimony during 
an appeal hearing at the Central Office in September 2002 
before the undersigned Veterans Law Judge (VLJ).  A copy of 
the hearing transcript issued following the hearing is of 
record.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.    

2.  Prior to July 19, 1999, the veteran's anxiety reaction 
was not characterized by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week, difficulty in understanding complex 
commands; impairment of short- or long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

3.  As of July 19, 1999, the veteran's anxiety reaction has 
not been characterized by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance or 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish or maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent, effective prior to July 19, 1999, for the service-
connected anxiety reaction have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1-4.14, 4.130, Diagnostic Code 9400 (2005).

2.  The criteria for a disability evaluation in excess of 50 
percent, effective as of July 19, 1999, for the service-
connected anxiety reaction have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1-4.14, 4.130, Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has been 
informed of the evidence needed to show his entitlement to 
the claims on appeal via RO letters issued in July 2003 and 
June 2004; the April 1999, December 1999 and February 2005 
rating decisions; the April 2002 statement of the case (SOC); 
and the February 2005 supplemental statement of the case 
(SSOC).  In addition, the July 2003 and June 2004 RO letters, 
and the February 2005 SSOC provided the claimant with 
specific information relevant to the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Further, in light of the appellant's contentions, 
and in compliance with the Board's July 2003 remand 
instructions, the veteran was notified of the VA's duty to 
assist per VCAA in the July 2003 and June 2004 RO letters.  
And, per a May 2003 VA form 646 (Statement of Accredited 
Representation in Appealed Case), the veteran's 
representative deemed the appeal fully developed.  Thus, the 
Board finds that no additional evidence, which may aid the 
claims on appeal or might be pertinent to the bases of the 
claims, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the RO letters issued in July 2003 and June 2004; 
the April 1999, December 1999 and February 2005 rating 
decisions; the April 2002 SOC and the February 2005 SSOC, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the appellant's 
claims discussed herein would not be prejudicial error to the 
appellant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in December 1999), 
and the appellate process was initiated (via the August 2000 
notice of disagreement).  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication (in 
the July 2003 and June 2004 RO letters), the appellant has 
not been prejudiced thereby.  The content of the notices 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of the claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of the claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2005).

In this case, in a November 1944 rating decision, the veteran 
was awarded service connection for psychoneurosis, mixed type 
(later recharacterized as anxiety reaction), and was assigned 
a 30 percent rating for this disability effective November 
1944.  Subsequently, in a February 1948 rating decision, the 
appellant's disability at 30 percent was reduced to 10 
percent effective April 1948.  In a July 1979 rating 
decision, the veteran's 30 percent rating was restored 
effective December 1978, and in a February 2005 rating 
decision such restoration was changed to the original 
effective date of April 1948 (the date of the original 
reduction).  The February 2005 rating decision also awarded a 
50 percent rating for the veteran's anxiety reaction 
effective July 19, 1999.  At present, the veteran is seeking 
an increased rating in excess of 30 percent prior to July 19, 
1999; and an increased rating in excess of 50 percent as of 
July 19, 1999.  

Generalized anxiety is evaluated under Diagnostic Code 9400.  
The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  Under the revised schedular criteria, a 10 percent 
schedular evaluation for mental disorders, including anxiety, 
contemplates occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or, symptoms controlled by continuous 
medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2005).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

With respect to the medical evidence of record, the evidence 
includes a November 1946 VA examination report showing a 
diagnosis of symptoms of a functional disorder, 
psychoneurosis.  There was no apparent organic lesion at this 
time to explain the veteran's multiple symptoms.  He was 
making good social and industrial adjustment.  The 
psychoneurosis hyponchondriasis was unimproved.

A January 1948 VA examination report reveals a diagnosis of 
chronic hypochondriasis.  The veteran's mood was deemed to be 
of moderate anxiety and paranoid features.

A March 1948 report from F. L. Hutchins, M.D., indicates the 
veteran was agitated and fidgety, which also manifested in 
his speech.  He was unable to sleep at night, and had 
markedly depressed reflexes.  The doctor was of the opinion 
that the veteran's disability was over 10 percent primarily 
on the basis of his inability to relax and sleep.  There was 
also evidence of lack of ability to concentrate for any 
length of time.

A December 1951 VA examination report shows a diagnosis of 
anxiety state, chronic, moderately severe, in a prepsychotic 
paranoid personality.  The anxiety manifested itself in 
aggressive behavior and excessive alcoholism, with marked 
social disability and some increase in industrial impairment.

A March 1959 VA examination report shows a diagnosis of 
psychoneurosis, anxiety reaction, moderately severe; and 
history of alcoholism.  The evidence also includes 1997 
records from the Wilmington VA Medical Center (VAMC), and 
1998 to 2000 records from the Coatsville VAMC.  These records 
describe the treatment the veteran received over time for his 
psychiatric disability and other disorders.  And, October 
2000 records from the Gateway Internal Medicine of West 
Chester lists the prescription medications that the veteran 
was taking.

A January 1998 VA examination report indicates the veteran 
was an 80 year old World War II veteran, casually but neatly 
dressed, and generally cooperative with the interview, 
although at first somewhat irritable and mildly belligerent.  
He presented some body tension via tics and occasional abrupt 
movements.  He also had a mild speech impediment, although no 
thought disorder or major mood disorder.  He had sound 
judgment, short-term memory within normal age-related limits, 
and longstanding anxiety disorder characterized by excessive 
worry and apprehensive expectation, with muscle tension, 
irritability, sleep disturbances (difficulty staying asleep) 
and difficulty concentrating.  The examiner determined that 
it was likely that the veteran's previous long-term use of 
alcohol was an attempt of self-medication.  The veteran's 
anxiety and somatic symptoms caused him personal distress, 
and impaired his functioning socially, interpersonally and 
occupationally until he retired.  The veteran was diagnosed 
with generalized anxiety disorder, chronic; and he was 
assigned a global assessment of functioning (GAF) score of 
60, which according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), equates to moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

A November 1998 VA examination report notes the veteran was 
somewhat difficult to interview.  His memory was appropriate 
for his age, and he was quite preoccupied with his anger and 
frustration about settling his claim for an increased rating.  
He had trouble complying with the interview questions, and 
the examiner noted that the veteran still became somewhat 
angry and moody over what he perceived as injustices and 
slights over the years when he has had difficulty with his 
nerves.  No evidence of major depressive disorder, psychosis 
or PTSD was found.  The veteran carried out his work for a 
refinery company for many years with a very high level of 
competent control over his impulses and emotions.  He was 
diagnosed with mood disorder associated with his medical 
conditions.  Again, the veteran was assigned a GAF score of 
60.

Lastly, a February 2002 VA examination report indicates the 
veteran was cooperative and appropriate.  He reported 
numerous symptoms of chronic anxiety, including excessive and 
nearly constant worry and sleep disturbances.  He manifested 
cold hands, minor facial tics, some lability of mood, 
irritability, intention tremors, and an overall tension of 
the body.  There was no evidence of thought disorder or 
character disorder, and had sound judgment and normal age-
related short term memory.  The veteran's longstanding 
anxiety disorder, accompanied by depressive and somatic 
symptoms caused him significant personal distress and 
impaired his interpersonal functioning.  Ongoing psychiatric 
treatment and antidepressant medication were required to 
maintain his level of functioning.  The veteran was diagnosed 
with chronic generalized anxiety disorder, and he was 
assigned a GAF score of 60.

Upon a review of the evidence, the Board finds that, prior to 
July 19, 1999, the veteran's anxiety reaction was 
characterized mainly by some body tension via tics and 
occasional abrupt movements.  He had a mild speech 
impediment, but did not have thought disorder or major mood 
disorder, had sound judgment, and short-term memory within 
normal age-related limits.  The veteran also presented 
evidence of excessive worry and apprehensive expectation, 
with muscle tension, irritability, sleep disturbances 
(difficulty staying asleep) and difficulty concentrating.  
During a November 1998 VA examination, the veteran still 
became somewhat angry and moody over what he perceived as 
injustices and slights over the years when he has had 
difficulty with his nerves.  However, the veteran was found 
to have carried out his work for a refinery company for many 
years with a very high level of competent control over his 
impulses and emotions.  He continued to be diagnosed with 
generalized anxiety disorder, and was assigned a GAF score of 
60, which according to the DSM-IV, equates to moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). 

Given the above facts, the Board finds that the veteran does 
not meet the criteria required for the assignment of a 
disability evaluation in excess of 30 percent, effective 
prior to July 19, 1999, for the service-connected anxiety 
reaction.  In sum, the veteran's disability does not more 
nearly approximate a disability characterized by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

As such, the criteria for a disability evaluation in excess 
of 30 percent, effective prior to July 19, 1999, for the 
service-connected anxiety reaction has not been met.  The 
veteran's claim must be denied.

Furthermore, the Board finds that, as of July 19, 1999, the 
veteran's anxiety reaction has been characterized mainly by 
excessive and nearly constant worry and sleep disturbances.  
He has manifested cold hands, minor facial tics, some 
lability of mood, irritability, intention tremors, and an 
overall tension of the body.  There has been no evidence of 
thought disorder or character disorder, and he has had sound 
judgment and normal age-related short term memory.  The 
veteran's longstanding anxiety disorder, accompanied by 
depressive and somatic symptoms have caused him significant 
personal distress and impaired his interpersonal functioning.  
However, the veteran has been assigned a GAF scored of 60, as 
described above.

In this respect, the Board finds that the veteran does not 
meet the criteria required for the assignment of a disability 
evaluation in excess of 50 percent, effective as of July 19, 
1999, for the service-connected anxiety reaction.  In sum, 
the veteran's disability does not more nearly approximate a 
disability characterized by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.

As such, the criteria for a disability evaluation in excess 
of 50 percent, effective as of July 19, 1999, for the 
service-connected anxiety reaction has not been met.  The 
veteran's claim must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2005) is 
warranted.  In the instant case, the evidence shows the 
veteran is currently retired from his employment. The 
evidence, however, does not show that the veteran's service- 
connected anxiety reaction per se has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
schedular standards.  In essence, the evidence does not show 
that there is an exceptional or unusual disability picture in 
this case, which renders impracticable the application of the 
regular schedular standards.


Lastly, with respect to the disability at issue, the 
applicable rating criteria contemplate higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis other than that 
indicated above.  Likewise then, referral for consideration 
for extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 30 percent for anxiety 
reaction, effective prior to July 19, 1999, is denied. 

A disability rating in excess of 50 percent for anxiety 
reaction, effective as of July 19, 1999, is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


